Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on October 02, 2019.
Claims 1-7 are currently pending and have been examined. 
Claims 1-7 have been amended.
This action is made FINAL in response to the Applicant Arguments/Remarks received on December 10, 2021.
The examiner would like to note that this application is now being handled by examiner Divya A Patel. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 02, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
With respect to Applicant’s remarks filed on December 10, 2021; Applicant’s Arguments/Remarks have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the specification objection, Applicant’s Arguments/Remarks have been fully considered and are persuasive. The objections of the specification have been withdrawn for the informalities, as listed on the non-final office action.
With respect to the claim objection, Applicant’s Arguments/Remarks have been fully considered and are persuasive. The objections of the claims have been withdrawn for the informalities, as listed on the non-final action.
With respect to the claim rejections of claims 1-7 under 35 U.S.C. § 112(a) and 112(b), applicant has amended the independent claims and these amendments have been fully considered and are persuasive. The 35 U.S.C. § 112(a) and 112(b) rejections of the claims have been withdrawn for the rejections, as listed on the non-final action. 
With respect to the claim interpretation of claims 1-7 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant has removed the term “portion” from the claims and the phrase “transportation means” continues to be interpreted through paragraph [0003] of the specification. The 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpretation has been removed for “portion” and the interpretation for “transportation means” remains.
With respect to the claim rejections of claims 1 and 7 under 35 U.S.C. § 101, applicant has amended the independent claims and these amendments have been fully considered and are persuasive. The 35 U.S.C. § 101 rejections of the claims have been withdrawn for the rejections, as listed on the non-final action.
With respect to the claim rejections of claims 1-7 under 35 U.S.C. § 103, applicant has amended the independent claims and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the Final Office Action and therefore the prior arguments are considered moot. Therefore the Office's respectfully disagrees with applicant’s arguments.
With respect to the allowed claims 5-6, applicant has amended the claim and the claim allowance have been revaluated. As such, the Office has supplied new grounds for rejection for claim 5 attached below in the Final Office Action and therefore the prior arguments are considered moot. Claim 6 remains objected to as it is dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Final Office Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evanitsky (US20100268450), in view of Ghaddar et al. (US20180211337), hereinafter Ghaddar.
Regarding claim 1:
While Evanitsky discloses:
A route search device comprising; (see at least [0002])
an electronic control unit comprising a central processing unit and a memory, wherein the electronic control unit is configured to; (see at least [0007])
receive, through a communication device from an information terminal, a route search request; (see at least [0006])
set a priority in selecting a transportation means used for moving in a section of a route defined by one or more sections from a plurality of kinds of the transportation means for each section included in the route when searching a route to a destination based on the route search request; (see at least [0006])
provide, to a user via the communication device, a route information specifying the searched route;
 wherein setting the priority of corresponding transportation means is based on the route search request comprising at least one of an attribute of a start point and an attribute of an end point for each section included in the route; (see at least [0006] and [0007])
Evanitsky does not specifically state priority setting, however Ghaddar, teaches:
search the route to the destination using the transportation means selected for the each section based on the set priority for the transportation means; (see at least [0071])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ghaddar into the invention of Evanitsky to not only include route search functions as Evanitsky discloses but also include priority setting as taught by Ghaddar, with a motivation of creating a more robust system that saves time and is more efficient. Additionally, the claimed invention is merely a combination of old, well known elements of route search and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 7:
Evanitsky discloses:
A non-transitory computer-readable medium storing a program, when executed, causes a computer comprising a central processing unit and a memory to;
With respect to the remainder of claim 7, all limitations excluding the claim limitation(s) listed above have been analyzed in view of claim 1 and it has been determined that claim 7 does not teach or define any other new limitations beyond those recited in claim 1 apart from the above excluded limitation(s), therefore, claim 7 is also rejected over the same rationale as claim 1 and the additional addressed limitation(s).
Regarding claim 2:
While Evanitsky discloses:
set a change point at which the transportation means is changed; (see at least [0030])
Evanitsky does not specifically state changing transportation, however Ghaddar, teaches:
the electronic control unit is configured to wherein the priority setting portion sets set the priority for each section where a distance between a departure place and a destination is divided at each change point; (see at least [0071])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ghaddar into the invention of Evanitsky to not only include route search functions as Evanitsky discloses but also include transportation changing as taught by Ghaddar, with a motivation of creating a more robust system that saves time and is more efficient. Additionally, the claimed invention is merely a combination of old, well known elements of route search and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3:
While Evanitsky discloses the primary functions of the route search device, Evanitsky does not specifically state priority setting, however Ghaddar, teaches:
wherein the priority is set based on characteristics of area included in the section of the route; (see at least [0071])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ghaddar into the invention of Evanitsky to not only include route search functions as Evanitsky discloses but also include priority setting Ghaddar, with a motivation of creating a more robust system that saves time and is more efficient. Additionally, the claimed invention is merely a combination of old, well known elements of route search and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4:
While Evanitsky discloses the primary functions of the route search device, Evanitsky does not specifically state priority setting, however Ghaddar, teaches:
provide a user with the route searched, and set the priority based on user characteristics of the user; (see at least [0016] and [0077])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ghaddar into the invention of Evanitsky to not only include route search functions as Evanitsky discloses but also include priority setting as taught by Ghaddar, with a motivation of creating a more robust system that saves time and is more efficient. Additionally, the claimed invention is merely a combination of old, well known elements of route search and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 5:
While Evanitsky discloses the primary functions of the route search device, Evanitsky does not specifically state priority setting, however Ghaddar
wherein the electronic control unit is further configured lower the priority of walking as the transportation means in a section of the route with a start point as a home compared to a section of the route with a start point as a getting-off station or a parking lot; (see at least [0071]
It is the Office's stance that choosing between walking and driving or choosing home very parking lots, without any explanation of any well-known benefit or a new and unexpected result of choosing other variations is a mere design choice. Priority settings are well known and priority setting based on location is also known; further by differentiating the claimed subject matter by an art known feature without reciting a new and unexpected result would be an obvious design choice and involves only routine skill in the art. Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any starting point with walking priority and it would have been obvious and the design choice would have produced predictable results.	
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also must comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DIVYA A PATEL/               Examiner, Art Unit 3669     

/JESS WHITTINGTON/               Examiner, Art Unit 3669